DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 20 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 and 08/11/2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanida (U.S. Patent Publication No. 2005/0174082).
Regarding Independent Claim 14, Tanida teaches a method for controlling operation of a windshield wiper of an aircraft with a distributed control system having digital storage disposed therein, the method comprising: reading weather data from the digital storage (via Ram, 80 and ROM, 90; Paragraph [0031]), the weather data based on radar density patterns that define a density respective a precipitation threshold and define the precipitation condition as heavy precipitation in response to the density being below the precipitation threshold and define the precipitation condition as light precipitation in response to the density being above the precipitation threshold (Paragraphs [0020] and [0026] – [0028]; Claims 1 and 2); operating a windshield wiper motor defining an extreme orientation with a predetermined speed command in response to the precipitation condition being light precipitation and with a pause at the extreme orientation (Paragraph [0020]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 13 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fervel et al. (U.S. Patent Publication No. 2011/0118906 A1) in view of Tanida (U.S. Patent Publication No. 2005/0174082).
Regarding Independent Claim 1, Fervel teaches an aircraft (Abstract) having motors operable to actuate an aircraft windshield wiper and an aircraft control surface comprising: a distributed control system (flight control system, 200) having digital storage and integrated with redundant processors (first and second control computers, 221 and 222); and controller instructions stored on the digital storage operable upon execution to: operate a control surface motor (actuators, 130 ad 230; Paragraph [0057]) of the motors to actuate the control surface to impact an orientation of the aircraft (Paragraph [0046]).
Although it is implicit that any modern transport aircraft comprises motors to operate an aircraft windshield wiper, Fervel fails to explicitly teach a windshield wiper motor of the motors to actuate the windshield wipers.  
Tanida, however, teaches a wiper control apparatus (Abstract) wherein a windshield wiper motor (wiper motor, 60) to actuate the windshield wipers (windshield wiper, 70).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include a windshield wiper motor of the motors to actuate the windshield wipers, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Claim 2, Fervel, as modified, teaches the aircraft wherein the distributed control system (200) includes motor controller blades (motor control blade of actuators, 130 and 230) operable to receive motor control directives associated with the motors, and send control signals to the motors (actuators; Paragraph [0004]).  
Regarding Claim 3, Fervel, as modified, teaches the aircraft wherein the control surface motor (230) is associated with a valve operable to control the control surface (Paragraph [0003]).  
Regarding Claim 4, Fervel, as modified, teaches the aircraft of claim 1 as discussed above.
Fervel does not explicitly teach the aircraft further comprising weather data stored on the digital storage based on radar density patterns that define a precipitation condition associated with the aircraft, and the controller instructions are further operable upon execution by the distributed control system to read the weather data and operate the windshield wiper motor based on the weather data.  
Tanida, however teaches the weather data (rain sensor, 50) stored on the digital storage (RAM, 80; Paragraph [0031]) based on radar density patterns that define a precipitation condition associated with the vehicle (Paragraphs [0020] and [0021]), and the controller instructions are further operable upon execution by the distributed control system (20) to read the weather data and operate the windshield wiper motor based on the weather data (via ROM, 90; Paragraphs [0031] and [0049]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include weather data stored on the digital storage based on radar density patterns that define a precipitation condition associated with the aircraft, and the controller instructions are further operable upon execution by the distributed control system to read the weather data and operate the windshield wiper motor based on the weather data, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Claim 5, Fervel, as modified, teaches the aircraft of claim 4 as discussed above.
Fervel does not explicitly teach the aircraft further comprising global position data stored on the digital storage that define a position of the aircraft, and wherein the precipitation condition is defined based on the radar density patterns associated with the position.  
Tanida, however, teaches global position data stored on the digital storage that define a position of the aircraft (Paragraph [0051]), and wherein the precipitation condition is defined based on the radar density patterns associated with the position (Paragraphs [0040] – [0047].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include global position data stored on the digital storage that define a position of the aircraft, and wherein the precipitation condition is defined based on the radar density patterns associated with the position, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Claim 6, Fervel, as modified, teaches the aircraft of claim 5 as discussed above.
Fervel does not explicitly teach the aircraft wherein the radar density patterns define a density respective a precipitation threshold and define the precipitation condition as heavy precipitation in response to the density being below the precipitation threshold and define the precipitation condition as light precipitation in response to the density being above the precipitation threshold.  
Tanida, however, teaches the radar density patterns define a density respective a precipitation threshold and define the precipitation condition as heavy precipitation in response to the density being below the precipitation threshold and define the precipitation condition as light precipitation in response to the density being above the precipitation threshold (Paragraphs [0020] and [0026] – [0028]; Claims 1 and 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include the radar density patterns define a density respective a precipitation threshold and define the precipitation condition as heavy precipitation in response to the density being below the precipitation threshold and define the precipitation condition as light precipitation in response to the density being above the precipitation threshold, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Claim 7, Fervel, as modified, teaches the aircraft of claim 5 as discussed above.
Fervel does not explicitly teach the aircraft wherein the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor at a predetermined speed command based on the weather data in response to the precipitation condition being heavy precipitation and the controller instructions operate the windshield wiper motor.
Tanida, however, teaches the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor at a predetermined speed command based on the weather data in response to the precipitation condition being heavy precipitation and the controller instructions operate the windshield wiper motor (Paragraphs [0020] and [0026] – [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor at a predetermined speed command based on the weather data in response to the precipitation condition being heavy precipitation and the controller instructions operate the windshield wiper motor, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Claim 8, Fervel, as modified, teaches the aircraft of claim 7 as discussed above.
Fervel does not explicitly teach the aircraft wherein the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor to pause at an extreme orientation of the windshield wiper motor based on the weather data in response to the precipitation condition being light precipitation and the controller instructions operate the windshield wiper motor.  
Tanida, however, teaches the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor to pause at an extreme orientation of the windshield wiper motor based on the weather data in response to the precipitation condition being light precipitation and the controller instructions operate the windshield wiper motor (Paragraphs [0018] – [0022]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor to pause at an extreme orientation of the windshield wiper motor based on the weather data in response to the precipitation condition being light precipitation and the controller instructions operate the windshield wiper motor, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Claim 9, Fervel, as modified, teaches the aircraft of claim 5 as discussed above.
Fervel does not explicitly teach the aircraft further comprising a weather radar, and wherein the controller instructions are further operable upon execution by the distributed control system to operate the weather radar and define the weather data according to the weather radar.  
Tanida, however, teaches a weather radar (first and second illuminometers 30 and 40 with sensor, 50), and wherein the controller instructions are further operable upon execution by the distributed control system to operate the weather radar and define the weather data according to the weather radar (Paragraphs [0020] – [0024]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include a weather radar, and wherein the controller instructions are further operable upon execution by the distributed control system to operate the weather radar and define the weather data according to the weather radar, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Claim 10, Fervel, as modified, teaches the aircraft further comprising status data stored on the digital storage based on a flight status of the aircraft stored on the digital storage (Paragraphs [0057] – [0060])
Fervel does not teach the controller instructions are further operable upon execution by the distributed control system to read the status data and operate the windshield wiper motor based on the status data.  
Tanida, however, teaches the controller instructions are further operable upon execution by the distributed control system to read the status data and operate the windshield wiper motor based on the status data (Paragraphs [0020] – [0024]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include the controller instructions are further operable upon execution by the distributed control system to read the status data and operate the windshield wiper motor based on the status data, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Independent Claim 16, Fervel teaches an aircraft (Abstract) and a distributed control system (200) having a motor controller blade (motor control blade of actuators, 130 and 230), the distributed control system including controller instructions operable upon execution by the distributed control system to operate the motor controller blade (actuators; Paragraph [0004]).
Although it is implicit that any modern transport aircraft comprises motors to operate an aircraft windshield wiper, Fervel fails to explicitly teach  a windshield wiper; a windshield wiper motor operable to actuate the windshield wiper; a weather radar operable to obtain weather data associated with the aircraft; and control the windshield wiper motor according to a predetermined speed command and a specific time interval pause, the motor controller blade being operable upon execution by the distributed control system to read the weather data to operate the windshield wiper motor based on the weather data.  
Tanida, however, teaches a windshield wiper (wiper, 70); a windshield wiper motor (wiper motor, 60) operable to actuate the windshield wiper (70); a weather radar  (first and second illuminometers 30 and 40 with sensor, 50) operable to obtain weather data associated with the vehicle (Paragraphs [0020] and [0021]); and control the windshield wiper motor (60) according to a predetermined speed command and a specific time interval pause, the motor controller blade (10) being operable upon execution by the distributed control system to read the weather data to operate the windshield wiper motor ( 60) based on the weather data (Paragraphs [0020] - [0024]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include a windshield wiper; a windshield wiper motor operable to actuate the windshield wiper; a weather radar operable to obtain weather data associated with the aircraft; and a distributed control system having a motor controller blade, the distributed control system including controller instructions operable upon execution by the distributed control system to operate the motor controller blade and control the windshield wiper motor according to a predetermined speed command and a specific time interval pause, the motor controller blade being operable upon execution by the distributed control system to read the weather data to operate the windshield wiper motor based on the weather data, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding  Claim 17, Fervel, as modified, teaches the aircraft (Abstract) further comprising an aileron motor, an elevator motor, and a rudder motor (control surfaces of the aircraft; Abstract); and valves associated with the aileron motor, the elevator motor, and the rudder motor are associated with the valves operable to control a respective aileron, elevator, and rudder (Paragraph [0003]), wherein the motor controller blade (of actuators 130 and 230) is further configured to control the operation of the aileron motor, the elevator motor, or the rudder motor (Paragraph [0003]).  
Regarding Claim 18, Fervel, as modified, teaches the aircraft of claim 17 as discussed above.
Fervel does not explicitly teach the vehicle further comprising weather data based on radar density patterns that define a precipitation condition associated with the aircraft stored on the distributed control system, and the controller instructions are further operable upon execution by the distributed control system to read the weather data and operate the windshield wiper motor based on the weather data.  
Tanida, however teaches the weather data (rain sensor, 50) stored on the digital storage (RAM, 80; Paragraph [0031]) based on radar density patterns that define a precipitation condition associated with the vehicle (Paragraphs [0020] and [0021]), and the controller instructions are further operable upon execution by the distributed control system (20) to read the weather data and operate the windshield wiper motor based on the weather data (via ROM, 90; Paragraphs [0031] and [0049]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include weather data stored on the digital storage based on radar density patterns that define a precipitation condition associated with the aircraft, and the controller instructions are further operable upon execution by the distributed control system to read the weather data and operate the windshield wiper motor based on the weather data, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Claim 19, Fervel, as modified, teaches the aircraft of claim 18 as discussed above.
Fervel does not explicitly teach the vehicle wherein the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor based on the weather data in response to the precipitation condition being heavy precipitation and the controller instructions operate the windshield wiper motor at a predetermined speed command.  
Tanida, however teaches the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor based on the weather data in response to the precipitation condition being heavy precipitation and the controller instructions operate the windshield wiper motor at a predetermined speed command (Paragraphs [0020] and [0026] – [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor based on the weather data in response to the precipitation condition being heavy precipitation and the controller instructions operate the windshield wiper motor at a predetermined speed command, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Regarding Claim 20, Fervel, as modified, teaches the aircraft of claim 19 as discussed above.
Fervel does not explicitly teach the aircraft wherein the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor based on the weather data in response to the precipitation condition being light precipitation and the controller instructions operate the windshield wiper motor to pause at an extreme orientation of the windshield wiper motor.
Tanida, however teaches the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor based on the weather data in response to the precipitation condition being light precipitation and the controller instructions operate the windshield wiper motor to pause at an extreme orientation of the windshield wiper motor (Paragraphs [0020] and [0026] – [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fervel to further include the controller instructions are further operable upon execution by the distributed control system to operate the windshield wiper motor based on the weather data in response to the precipitation condition being light precipitation and the controller instructions operate the windshield wiper motor to pause at an extreme orientation of the windshield wiper motor, as taught by Tanida, to control operations of the motor drive of a wiper on the aircraft for the advantage of automatically wiping off raindrops landing on the windshield of the aircraft.
Allowable Subject Matter
Claims 11 – 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: U.S. Patent Publication No. 2003/0030393 A1 to Morishita teaches a raindrop sensor detects an amount of raindrops landed on a window glass and outputs a measurement signal to a microcomputer. The microcomputer calculates an average amount of raindrops by averaging a predetermined number of the latest measurements. The microcomputer calculates an interval time for the wiper based on the calculated average amount of raindrops. At this time, when the calculated average amount of raindrops deviates from a predetermined reference value, the microcomputer calculates the average amount of raindrops using a smaller number of the latest measurements.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATINA N. HENSON/Primary Examiner, Art Unit 3723